EXHIBIT 10.82

 

BORLAND SOFTWARE CORPORATION

 

2003 SUPPLEMENTAL STOCK OPTION PLAN

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

  I. PURPOSE OF THE PLAN

 

This 2003 Supplemental Stock Option Plan is intended to promote the interests of
Borland Software Corporation, a Delaware corporation, by providing eligible
persons in the Corporation’s service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in such service. The Plan is
intended to be exempt from stockholder approval requirements of Rule 4350 of the
Quantitative Listing Requirements of the Nasdaq National Market as provided
under the “inducement grant exception” of Rule 4350(i)(1)(A)(iv).

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix. Should any relevant date under the Plan fall on a date on which there
is no trading on the securities exchange or Nasdaq National Market (as
applicable) on which the Common Stock is at that time traded, then the relevant
date for purposes of the Plan shall be the immediately preceding trading date.

 

  II. STRUCTURE OF THE PLAN

 

The Plan shall be divided into two separate equity incentives programs:

 

A. the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock, and

 

B. the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a payment for
services rendered to the Corporation (or any Parent or Subsidiary).

 

  III. ADMINISTRATION OF THE PLAN

 

A. The Board shall appoint the Plan Administrator. The Plan Administrator shall
serve for such period of time as the Board may determine and may be removed by
the Board at any time. Notwithstanding the foregoing, awards (stock options,
share right awards and stock issuances) may be granted under the Plan only by
the compensation committee of the Board or a majority of the Corporation’s
Independent Directors.

 

A-1



--------------------------------------------------------------------------------

B. The Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the provisions of the
Plan and any outstanding stock options or stock issuances thereunder as it may
deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in any stock option or stock issuance
granted under the Plan.

 

C. Service as the Plan Administrator shall constitute service as a Board member,
and members of the Plan Administrator shall accordingly be entitled to full
indemnification and reimbursement as Directors for their service on the Plan
Administrator. No member of the Plan Administrator shall be liable for any act
or omission made in good faith with respect to the Plan or any option grants or
stock issuances under the Plan.

 

  IV. ELIGIBILITY

 

A. The persons eligible to receive stock option grants and stock issuances under
this Plan are Employees (i) who were not previously an Employee or Director of
the Corporation or who have had a bona fide period of non-employment since last
being employed by the Corporation and (ii) where the stock option grant or stock
issuance is an inducement material to that person entering into employment with
the Corporation. Persons who become Employees as a result of a merger or
acquisition shall be eligible to receive a stock option grant or stock issuance
under this Plan.

 

B. The Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority to determine, (i) with respect
to the stock option grants under the Plan, which eligible persons are to receive
such grants, the time or times when those grants are to be made, the number of
shares to be covered by each such grant, the time or times when each option is
to become exercisable, the vesting schedule (if any) applicable to the option
shares and the maximum term for which the option is to remain outstanding and
(ii) with respect to stock issuances under the Plan, which eligible persons are
to receive such issuances, the time or times when the issuances are to be made,
the number of shares to be issued to each Participant, the vesting schedule (if
any) applicable to the issued shares and the consideration for such shares.

 

C. The Plan Administrator shall have the absolute discretion to grant stock
options, share right awards and issue stock in accordance with the Plan.

 

A-2



--------------------------------------------------------------------------------

  V. STOCK SUBJECT TO THE PLAN

 

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The number of shares of Common Stock reserved for issuance over
the term of the Plan shall not exceed three million eight hundred ten thousand
(3,810,000) shares.

 

B. Shares of Common Stock subject to outstanding options shall be available for
subsequent issuance under the Plan to the extent (i) those options expire or
terminate for any reason prior to exercise in full or (ii) the options are
cancelled in accordance with the cancellation-regrant provisions of Article Two.
Shares of Common Stock subject to outstanding share right awards shall be
available for subsequent issuance under the Plan to the extent those share right
awards expire, terminate or are cancelled for any reason prior to issuance of
all shares of Common Stock subject to such share right awards. Unvested shares
issued under the Plan and subsequently cancelled, forfeited or repurchased by
the Corporation, at a price per share not greater than the original issue price
paid per share, pursuant to the Corporation’s repurchase or forfeiture rights
under the Plan shall be added back to the number of shares of Common Stock
reserved for issuance under the Plan and shall accordingly be available for
reissuance through one or more subsequent option grants or stock issuances under
the Plan. However, should the exercise price of an option under the Plan be paid
with shares of Common Stock or should shares of Common Stock otherwise issuable
under the Plan be withheld by the Corporation in satisfaction of the withholding
taxes incurred in connection with the exercise of an option or the vesting of
stock issued upon the exercise of an option or in connection with a stock
issuance under the Plan, then the number of shares of Common Stock available for
issuance under the Plan shall be reduced by the gross number of shares for which
the option is exercised or which vest under the stock issuance, and not by the
net number of shares of Common Stock issued to the holder of such option or
stock issuance.

 

C. If any change is made to the Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made by
the Plan Administrator to (i) the maximum number and/or class of securities
issuable under the Plan, (ii) the maximum number and/or class of securities for
which any one person may be granted stock options and stock issuances (including
share right awards) under the Plan per calendar year (iii) the number and/or
class of securities and the exercise price per share in effect under each
outstanding option under the Plan and (iv) the number kind and/or class of
securities under each share right award. Such adjustments to the outstanding
options and stock issuances (including share right awards) are to be effected in
a manner which shall

 

A-3



--------------------------------------------------------------------------------

preclude the enlargement or dilution of rights and benefits under such awards.
The adjustments determined by the Plan Administrator shall be final, binding and
conclusive.

 

ARTICLE TWO

 

DISCRETIONARY OPTION GRANTS

 

  I. OPTION TERMS

 

Options granted under the Plan are not intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended. Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below.

 

A. Exercise Price.

 

1. The exercise price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the option grant date.

 

2. The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in one or more of the forms
specified below:

 

(i) cash or check made payable to the Corporation,

 

(ii) shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or

 

(iii) to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable instructions to (a) a Corporation-designated brokerage firm
to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

A-4



--------------------------------------------------------------------------------

B. Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.

 

C. Effect of Termination of Service.

 

1. The following provisions shall govern the exercise of any options held by the
Optionee at the time of cessation of Service or death:

 

(i) Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term.

 

(ii) Any option held by the Optionee at the time of death and exercisable in
whole or in part at that time may be subsequently exercised by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or by the Optionee’s designated beneficiary or beneficiaries of that option.

 

(iii) Should the Optionee’s Service be terminated for Misconduct or should the
Optionee otherwise engage in Misconduct while holding one or more outstanding
options under this Article Two, then all those options shall terminate
immediately and cease to be outstanding.

 

(iv) During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding to the extent the option is not otherwise
at that time exercisable for vested shares.

 

2. The Plan Administrator shall have complete discretion, exercisable either at
the time an option is granted or at any time while the option remains
outstanding, to:

 

(i) extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or

 

A-5



--------------------------------------------------------------------------------

(ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.

 

D. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.

 

E. Repurchase Rights. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right, but not the obligation, to repurchase any or all of those
unvested shares at a price per share equal to the lower of (i) the exercise
price paid per share or (ii) the Fair Market Value per share of Common Stock at
the time of the Optionee’s cessation of Service. The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Plan Administrator and set forth in the document evidencing
such repurchase right.

 

F. Limited Transferability of Options. Except as otherwise provided in this
section, during the lifetime of the Optionee, options shall be exercisable only
by the Optionee and shall not be assignable or transferable other than by will
or the laws of inheritance following the Optionee’s death. The Plan
Administrator may structure one or more options under the Plan so that each such
option may be assigned in whole or in part during the Optionee’s lifetime to one
or more members of the Optionee’s family or to a trust established exclusively
for one or more such family members or to Optionee’s former spouse, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate. Notwithstanding the foregoing, the
Optionee may also designate one or more persons as the beneficiary or
beneficiaries of his or her outstanding options under this Article Two, and
those options shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon the Optionee’s death while
holding those options. Such beneficiary or beneficiaries shall take the
transferred options subject to all the terms and conditions of the applicable
agreement

 

A-6



--------------------------------------------------------------------------------

evidencing each such transferred option, including (without limitation) the
limited time period during which the option may be exercised following the
Optionee’s death.

 

  II. CHANGE IN CONTROL/HOSTILE TAKE-OVER

 

A. Except as otherwise provided in this Section II, none of the outstanding
options under the Discretionary Option Grant Program shall vest in whole or in
part on an accelerated basis upon the occurrence of a Change in Control, and
those options may be assumed, continued or substituted for by any successor
corporation in the Change in Control.

 

B. Except as otherwise provided in this Section II, none of the outstanding
repurchase rights under the Discretionary Option Grant Program shall terminate
on an accelerated basis upon the occurrence of a Change in Control, and those
rights shall be assignable to any successor corporation in the Change in
Control.

 

C. Immediately following the consummation of the Change in Control, all
outstanding options under the Discretionary Option Grant Program shall terminate
and cease to be outstanding, except to the extent assumed, continued or
substituted for by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction.

 

D. Each option which is assumed or substituted for in connection with a Change
in Control or otherwise continued in effect shall be appropriately adjusted,
immediately after such Change in Control, to convert the number and class of
securities which would have been issuable to the Optionee in consummation of
such Change in Control had the option been exercised immediately prior to such
Change in Control to the type and amount of consideration received by the
holders of Common Stock in the Change in Control. Appropriate adjustments to
reflect such Change in Control shall also be made to the exercise price payable
per share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same. To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or substitution of the
outstanding options under the Discretionary Option Grant Program, substitute one
or more shares of its own common stock or that of any parent or publicly-traded
Subsidiary, with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction.

 

A-7



--------------------------------------------------------------------------------

E. The Plan Administrator shall have the discretionary authority to structure
one or more option grants under the Discretionary Option Grant Program so that
the vesting and exercisability of each option shall automatically accelerate in
whole or in part, either (i) immediately prior to the effective date of that
Change in Control or Hostile Takeover, and become exercisable for all the shares
of Common Stock at the time or (ii) upon an event occurring in connection with
the Change in Control or Hostile Takeover (including a termination of
employment). In addition, the Plan Administrator may structure one or more of
the Corporation’s repurchase rights so that those rights shall immediately
terminate, in whole or in part, with respect to any shares held by the
Participant (and the shares subject to those terminated repurchase rights shall
accordingly vest in full ) either (i) immediately prior to the effective date of
that Change in Control or Hostile Takeover, or (ii) upon an event occurring in
connection with the Change in Control or Hostile Takeover (including a
termination of employment).

 

F. The outstanding options shall in no way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 

  I. STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
share right awards that entitle the recipients to receive those shares upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements. Each stock issuance or share right award under the program
shall be evidenced by a Stock Issuance Agreement that complies with the terms
specified below.

 

A. Purchase Price.

 

1. The purchase price per share shall be fixed by the Plan Administrator, but
shall not be less than any legal limit required under state law.

 

2. Shares of Common Stock may be issued under the Stock Issuance Program for any
of the following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:

 

A-8



--------------------------------------------------------------------------------

(i) cash or check made payable to the Corporation for one hundred percent of the
Fair Market Value of the shares of Common Stock to be purchased,

 

(ii) past services rendered to the Corporation (or any Parent or Subsidiary),

 

(iii) services to be rendered to the Corporation (or any Parent or Subsidiary)
during the vesting period, or

 

(iv) any other form of legal consideration that may be acceptable to the Plan
Administrator.

 

B. Vesting Provisions.

 

1. Shares of Common Stock issued under the Stock Issuance Program and shares of
Common Stock issued under the Stock Issuance Program pursuant to share right
awards may, in the discretion of the Plan Administrator, be fully and
immediately vested upon issuance or may vest in one or more installments over
the Participant’s period of Service or upon attainment of specified performance
objectives. The elements of the vesting schedule applicable to any unvested
shares of Common Stock issued or issuable under the Stock Issuance Program shall
be determined by the Plan Administrator and incorporated into the Stock Issuance
Agreement.

 

2. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.

 

3. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to the Participant under the Stock Issuance Program,
whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.

 

A-9



--------------------------------------------------------------------------------

4. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Corporation shall repay to the Participant the lower of
(i) the cash consideration paid for the surrendered shares or (ii) the Fair
Market Value of those shares at the time of cancellation.

 

5. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Such
waiver shall result in the immediate vesting of the Participant’s interest in
the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.

 

6. Outstanding share right awards under the Stock Issuance Program shall
automatically terminate, and no shares of Common Stock shall actually be issued
in satisfaction of those awards, if the performance goals or Service
requirements established for such awards are not attained or satisfied. The Plan
Administrator, however, shall have the discretionary authority to issue shares
of Common Stock under one or more outstanding share right awards as to which the
designated performance goals or Service requirements have not been attained or
satisfied.

 

  II. CHANGE IN CONTROL/HOSTILE TAKE-OVER

 

A. Except as otherwise provided in this Section II, none of the outstanding
repurchase rights under the Stock Issuance Program shall terminate on an
accelerated basis upon the occurrence of a Change in Control, and those rights
shall be assignable to any successor corporation in the Change in Control.
Except as otherwise provided in this Section II, none of the outstanding share
right awards under the Stock Issuance Program shall vest in whole or in part on
an accelerated basis upon the occurrence of a Change in Control, and those share
right awards may be assumed, continued or substituted for by any successor
corporation in the Change in Control.

 

A-10



--------------------------------------------------------------------------------

B. The Plan Administrator may, in its discretion, structure one or more of the
Corporation’s repurchase rights so that those rights shall immediately
terminate, in whole or in part, with respect to any shares held by the
Participant (and the shares subject to those terminated repurchase rights shall
accordingly vest in full) either (i) immediately prior to the effective date of
that Change in Control or Hostile Takeover, or (ii) upon an event occurring
after the Change in Control or Hostile Takeover (including a termination of a
Participant’s Service). In addition, the Plan Administrator shall have the
discretionary authority to structure one or more share right awards grants under
the Stock Issuance Program so that the vesting of each share right shall
automatically accelerate in whole or in part, either (i) immediately prior to
the effective date of that Change in Control or Hostile Takeover, or (ii) upon
an event occurring after the Change in Control or Hostile Takeover (including a
termination of employment).

 

C. Immediately following the consummation of the Change in Control, all
outstanding share right awards under the Stock Issuance Program shall terminate
and cease to be outstanding, except to the extent assumed, continued or
substituted for by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction.

 

D. Each share right award which is assumed or substituted for in connection with
a Change in Control or otherwise continued in effect shall be appropriately
adjusted, immediately after such Change in Control, to convert the number and
class of securities which would have been issuable to the Participant in
consummation of such Change in Control had the shares of Common Stock subject to
the share right award been issued immediately prior to such Change in Control to
the type and amount of consideration received by the holders of Common Stock in
the Change in Control. To the extent the actual holders of the Corporation’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor corporation may, in
connection with the assumption or substitution of the outstanding share right
awards under the Stock Issuance Program, substitute one or more shares of its
own common stock or that of any parent or publicly traded Subsidiary, with a
fair market value equivalent to the cash consideration paid per share of Common
Stock in such Change in Control transaction.

 

  III. SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

A-11



--------------------------------------------------------------------------------

ARTICLE FOUR

 

MISCELLANEOUS

 

  I. FINANCING

 

The Plan Administrator may permit any Participant to pay the option exercise
price under the Plan or the purchase price of shares under the Plan by
delivering a full-recourse, interest-bearing promissory note payable in one or
more installments. The terms of any such promissory note (including the interest
rate, which must be at market, and the terms of repayment) shall be established
by the Plan Administrator in its sole discretion. In no event may the maximum
credit available to the Participant exceed the sum of (i) the aggregate option
exercise price or purchase price payable for the purchased shares (less the par
value of such shares) plus (ii) any applicable income and employment tax
liability incurred by the Participant in connection with the option exercise or
share purchase.

 

  II. TAX WITHHOLDING

 

A. The Corporation’s obligation to deliver shares of Common Stock upon a stock
issuance, or the exercise of options or stock appreciation rights or the
issuance or vesting of such shares under the Plan shall be subject to the
satisfaction of all applicable income and employment tax withholding
requirements. The Corporation shall also make appropriate arrangements to
satisfy all applicable foreign tax withholding requirements which may be imposed
in connection with the grant or exercise of options or stock appreciation rights
under the Plan or the issuance or vesting of shares of Common Stock under the
Plan.

 

B. The Plan Administrator may, in its discretion, provide in the respective
award agreement that (i) the Corporation, in its discretion, may determine that
shares of Common Stock from the award be withheld by the Corporation in
satisfaction of all or part of the Withholding Taxes which may become payable in
connection with the an award granted under the Plan (pursuant to Article Five
Section II.B.1.) and (ii) any or all Optionees or Participants under the Plan
(other than the non-employee Board members) with the right to use shares of
Common Stock in satisfaction of all or part of the Withholding Taxes to which
such individuals may become subject in connection with the grant or exercise of
their options or stock appreciation rights or the issuance or vesting of their
shares. Such right to an individual may be provided to any such holder in either
or both of the following formats:

 

1. Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of options or stock
appreciation rights or the issuance or the vesting of such shares, a portion of
those shares with an aggregate Fair Market Value equal to the percentage of the
Withholding Taxes (not to exceed one hundred percent (100%)) designated by the
holder.

 

A-12



--------------------------------------------------------------------------------

2. Stock Delivery: The election to deliver to the Corporation, at the time the
option or stock appreciation right is granted or exercised or the shares are
issued or vest, one or more shares of Common Stock previously acquired by such
holder (other than in connection with the option or stock appreciation right
exercise or share vesting triggering the Withholding Taxes) with an aggregate
Fair Market Value equal to the percentage of the Withholding Taxes (not to
exceed one hundred percent (100%)) designated by the holder.

 

  III. EFFECTIVE DATE AND TERM OF THE PLAN

 

A. The Plan shall become effective immediately on the Plan Effective Date.
Options may be granted under the Plan at any time on or after the Plan Effective
Date. Stock issuances made under the Stock Issuance Program may be granted at
any time on or after November 7, 2005, the effective date of the amendment to
the Plan which added the Stock Issuance Program.

 

B. The Plan shall terminate upon the earliest to occur of (i) the date on which
all shares available for issuance under the Plan shall have been issued as fully
vested shares; (ii) the termination of all outstanding options and share right
awards in connection with a Change in Control; or (iii) the termination of the
Plan by the Board. Should the Board terminate the Plan, then all option grants
and unvested stock issuances outstanding at that time shall continue to have
force and effect in accordance with the provisions of the documents evidencing
such grants or issuances.

 

  IV. AMENDMENT OF THE PLAN

 

Both the Board and the Compensation Committee of the Board may amend or modify
the Plan or any outstanding award granted under the Plan in any or all respects.
However, no such amendment or modification shall adversely affect the rights and
obligations with respect to stock options, stock appreciation rights or unvested
stock issuances at the time outstanding, including share right awards, under the
Plan unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws or regulations.

 

  V. USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

  VI. REGULATORY APPROVALS

 

A. The implementation of the Plan, the granting of any stock option or share
right award under the Plan and the issuance of any shares of Common Stock
(i) upon the exercise of any granted option or (ii) pursuant to any share right
award shall be subject to the Corporation’s procurement of all approvals and
permits required by regulatory authorities having jurisdiction over the Plan,
the stock options and share right awards granted under it and the shares of
Common Stock issued pursuant to it.

 

A-13



--------------------------------------------------------------------------------

B. No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of applicable securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which Common
Stock is then listed for trading.

 

  VII. NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining such person) or of the Participant, which rights are
hereby expressly reserved by each, to terminate such person’s Service at any
time for any reason, with or without cause.

 

A-14



--------------------------------------------------------------------------------

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A. Board shall mean the Corporation’s Board of Directors.

 

B. Code shall mean the U.S. Internal Revenue Code of 1986, as amended.

 

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(i) there is consummated a merger, consolidation or other reorganization, unless
securities representing more than fifty percent (50%) of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction, or

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation
other than a sale or disposition by the Corporation of all or substantially all
of the Corporation’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the
Corporation in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale, or

 

(iii) the acquisition, directly or indirectly by any Person or related group of
Persons (other than the Corporation or a Person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

 

D. Common Stock shall mean the Corporation’s common stock.

 

E. Corporation shall mean Borland Software Corporation, a Delaware corporation,
and any corporate successor to all or substantially all of the assets or voting
stock of Borland Software Corporation which shall by appropriate action adopt
the Plan.

 

A-1



--------------------------------------------------------------------------------

F. Director shall mean a member of the Board.

 

G. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

H. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

 

I. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the last sale price per share of Common
Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no sale price for the Common Stock on the
date in question, then the Fair Market Value shall be the last sale price on the
last preceding date for which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the last sale price per share of Common Stock on the
date in question on the Stock Exchange determined by the Plan Administrator to
be the primary market for the Common Stock, as such price is officially quoted
in the composite tape of transactions on such exchange and published in The Wall
Street Journal. If there is no sale price for the Common Stock on the date in
question, then the Fair Market Value shall be the last sale price on the last
preceding date for which such quotation exists.

 

J. Hostile Take-Over shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

 

(i) a change in the composition of the Board such that the following individuals
cease for any reason to constitute a majority of the number of Directors then
serving: individuals who, on the date hereof, constitute the Board and any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of Directors) whose
appointment or election by the Board or nomination for election by the
Corporation’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended, or

 

(ii) the acquisition, directly or indirectly, by any Person or related group of
Persons (other than the Corporation or a Person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the

 

A-2



--------------------------------------------------------------------------------

1934 Act) of securities possessing more than thirty percent (30%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders which
the Board does not recommend such stockholders to accept.

 

K. Independent Director shall have the meaning defined in the Quantitative
Listing Requirements for the Nasdaq National Market or the rules of such Stock
Exchange on which the Corporation’s common stock is primarily traded.

 

L. Involuntary Termination shall, with respect to any Participant, have the
meaning specified in the Participant’s award agreement. In the absence of any
definition in the award agreement, “Involuntary Termination” shall have the
equivalent meaning or the same meaning as “involuntary termination,”
“constructive termination,” “constructively terminated” or “good reason” set
forth in any employment, consulting or other agreement for the performance of
services between the Participant and the Corporation or, in the absence of any
such agreement or any such definition in such agreement, such term shall mean
the termination of the Service of any individual which occurs by reason of:

 

(i) such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

 

(ii) such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her duties and
responsibilities or the level of management to which he or she reports, (B) a
reduction in his or her level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Corporation
without the individual’s consent.

 

M. Misconduct shall, with respect to any Participant, have the meaning specified
in the Participant’s award agreement. In the absence of any definition in the
award agreement, “Misconduct” shall have the equivalent meaning or the same
meaning as “misconduct” or “cause” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Corporation or, in the absence of any such agreement or any such definition in
such agreement, such term shall mean, the commission of any act of fraud,
embezzlement or dishonesty by the Participant, any unauthorized use or
disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Participant or other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan, to constitute grounds for termination for Misconduct.

 

A-3



--------------------------------------------------------------------------------

N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended or any
successor statute.

 

O. Optionee shall mean any person to whom an option is granted under the Plan.

 

P. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

Q. Participant shall mean any person who is granted an award under the Plan,
including a stock option or an award of shares of Common Stock, including a
share right award, under the Plan.

 

R. Permanent Disability or Permanently Disabled shall mean the inability of the
Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more.

 

S. Person shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and use in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Corporation or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation.

 

T. Plan shall mean the Corporation’s 2003 Supplemental Stock Option Plan, as set
forth in this document.

 

U. Plan Administrator shall mean the compensation committee of the Board, a
majority of the Independent Directors of the Board to the extent such entity is
carrying out its administrative functions under the Plan. For purposes of the
Plan the definition of compensation committee shall be determined under the
Quantitative Listing Requirements for the Nasdaq National Market or such Stock
Exchange on which the Corporation’s common stock is primarily traded.

 

V. Plan Effective Date shall mean the date the Plan becomes effective and shall
be coincidental with the date the Plan is approved by the Board.

 

W. Service shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, Director or a
consultant or independent advisor, except to the extent otherwise specifically
provided in the documents evidencing the option grant or stock issuance. Service
shall not be deemed to cease during a period of military leave, sick leave or
other personal leave approved by the Corporation. Unless

 

A-4



--------------------------------------------------------------------------------

otherwise required by law, no Service credit shall be given for vesting purposes
for any period the Participant is on a leave of absence.

 

X. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

 

Y. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

 

Z. Stock Issuance Program shall mean the stock issuance program in effect under
Article Three of the Plan.

 

AA. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

BB. Withholding Taxes shall mean the applicable income and employment
withholding taxes to which the holder of an option, share right award or shares
of Common Stock granted under the Plan may become subject in connection with the
grant or exercise of those options or the issuance or vesting of those shares.

 

A-5



--------------------------------------------------------------------------------

PLAN HISTORY

 

January 9, 2003    Board adopts Plan, with an initial reserve of 1,500,000
shares. October 22, 2003    Board revised Plan to bring the eligibility
requirements under the Plan in line with NASDAQ rules. November 7, 2005   
Compensation Committee approves a 1,750,000-share increase in the Plan’s reserve
(from 1,500,000 to 3,250,000 shares) and adds Stock Issuance Program.
February 7, 2006    Board revises Plan to (i) increase the number of shares
reserved under the Plan by 560,000 shares (from 3,250,000 to 3,810,000 shares)
and (ii) to permit the Compensation Committee of the Board to have the power to
amend or modify the Plan and awards granted thereunder.

 

A-1